DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11250094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11250094 alone or in combination teach each and every limitation of claims 1-21 of the instant application. 
For example: 
Claims 1 and 12-13 of U.S. Patent No. 11250094 teaches claim 1 of the instant application.
Regarding claim 1, Claims 1 and 12-13of U.S. Patent No. 11250094 teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Claim 1: a communication interface configured to receive a request for a page)
a processor coupled to the communication interface and configured to: (Claim 1: a processor coupled to the communication interface and configured to)
determine a page structure and content elements associated with the page; and (Claim 12: determine a page structure of the page)
provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on the determined page structure and (Claim 13: to use the page structure and the user attribute to determine an optimal placement of the optimized content element within the optimized version of the page)
the determined content elements associated with the page and including the optimized content element as a static element in the optimized version of the page in place of one of the determined content elements that corresponds to a script. (Claim 1: including the optimized content element as a static element in the optimized version of the page, wherein the optimized version of the page omits at least one script included in the original version of the page.)

Similar rationales apply to claims 20 and 21 of the instant application. Claims 20 and 12-13 of U.S. Patent No. 11250094 teaches claim 20 of the instant application. Claims 21 and 12-13 of U.S. Patent No. 11250094 teaches claim 21 of the instant application.

Claim 2 of U.S. Patent No. 11250094 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11250094 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 11250094 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11250094 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 11250094 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 11250094 teaches claim 7 of the instant application. Claim 8 of U.S. Patent No. 11250094 teaches claim 8 of the instant application. Claim 9 of U.S. Patent No. 11250094 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11250094 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11250094 teaches claim 11 of the instant application. Claim 13 of U.S. Patent No. 11250094 teaches claim 12 of the instant application. Claim 19 of U.S. Patent No. 11250094 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11250094 teaches claim 15 of the instant application. Claim 15 of U.S. Patent No. 11250094 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11250094 teaches claim 17 of the instant application. Claim 18 of U.S. Patent No. 11250094 teaches claim 18 of the instant application. Claim 19 of U.S. Patent No. 11250094 teaches claim 19 of the instant application.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-13 of U.S. Patent No. 11250094 in view of Li (CN 102662969 A).
Regarding claim 14, claims 1 and 12-13 of U.S. Patent No. 11250094 teach the system of claim 1. 
Claims 1 and 12-13 of U.S. Patent No. 11250094 do not explicitly disclose retrieve the page; parse the page; and analyze the page to determine the page structure.
However, Li teaches retrieve the page; parse the page; and analyze the page to determine the page structure. (Abstract: a first step of converting HTML codes of retrieved relevant webpage into DOM tree structures; a second step of carrying out semantic matching for every text node according to Internet information object semantic dictionary, distributing different semantic roles, calculating the structure semantic entropy value for internal node (nonleaf node) of every DOM tree structure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1 and 12-13 of U.S. Patent No. 11250094 to include above feature. One would have been motivated to do so because it is desirable to determine the structure of the page before making a proper layout of content to best fit within the page.

Allowable Subject Matter
Claims 1-21 would be allowable if applicant overcomes the double patenting rejection(s).
The following is an examiner’s statement of reasons for allowance: The prior art in the field, such as Burckart (US 9516091 B2) teaches a network appliance intercept the web page sent by the server prior to delivery of the web page to the client device, the network appliance modify the web page by removing or replacing the script embedded within the web page prior transmits the modified version of the web page to the browser of the client device. 
Kyaw (US 20140164401 A1) teaches web server generates personalized content based on user’s past history, such as past browsing history or preference. 
Shmulevich (US 8156141 B1) teaches when the web page is published, a dynamic link to the stored object is imported into the web page as a static content.
Willis (US 20030217121 A1) teaches web page is generally arranged such that more important articles, as determined by system, are assigned a more prominent position and/or size, whereas less important articles are assigned a less prominent position and/or size (and/or are shown only partially or in summary form).
However, the prior art of record fail to explicitly teach or disclose “provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on the determined page structure and the determined content elements associated with the page and including the optimized content element as a static element in the optimized version of the page in place of one of the determined content elements that corresponds to a script”, in the specific manner and combinations recited in independent claims 1, 20 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455